Title: From John Adams to Jean Luzac, 13 December 1781
From: Adams, John
To: Luzac, Jean



Amsterdam December 13. 1781
Sir

I have received your friendly Letter of the 10th of this month. The new Translation of the american Constitutions, into the Dutch Language, I have not yet Seen, but intend to embrace the first opportunity of Sending Some Copies of it, to be placed in the principal publick Libraries in America, and the more willingly for the Dedication of it to Mr Vanberckel, a Gentleman whose great merit and long Services, have been but ill requited, by as base and false Accusations, as were ever laid to the charge of injured Innocence.
Mr Van der Kemp, had the goodness to leave at my House two Copies of the new Translation, of the Constitution of the Massachu­setts, and the other Pieces accompanying it, for which I am much obliged to him and to you. I regret, very much, my Inability to read, the Comparison between the Constitution of this Republick and that of Mass. and the more because the Author, who has the Reputation of one of the best Writers has given Encouragement to hope, for a Comparison, between the Belgic and American Revolutions.
I thank you Sir for your friendly Simpathy with me in my Sickness, and for your obliging Wishes for the Happiness of my Country. My Country, Sir, is happy, and it is not in the Power of all her Ennemies to make her otherwise. Whether I shall live to See her in Peace, and in the full Enjoyment of that Grandeur and Glory, which will inevitably be, the Speedy Consequence of it, is a matter that I very chearfully Submit to higher Powers. Whether a Constitution which was never firm Shall Succumb under those Exertions to which the Times have called it, a little Sooner or a little later, is not a Thing of much Consequence, Since, as long as it lasts I shall have the Consolation to reflect that no Mans Forces were ever employed in a better cause.
Inclosed is a Letter from General Knox, which contains Some Things worth publishing, but does not give Us very Sanguine hopes of possessing Charlestown, this year.
Now, Sir, to the Subject of your friendly Complaint. I very readily acknowledge, your constant Attachment to the Principles of the american Revolution, and the Respect which has been long paid, and the Services renderd to the American cause, in Europe, by the Leyden Gazette, and therefore I shall not forgette it, nor its Author. But it is not in my Power to do it much Service, nor does it Stand in need of my assistance. It has nothing to fear from any other Gazette. Its Extensive correspondence, its exact Method, and its accuracy of Style, as well as other Advantages, will effectually Secure it, against the Rivalry of any other.
It is very rarely, that I receive any Intelligence, Sooner than you do. Generally mine arrives after you have given the Same Things to the publick. The reason is, that almost all my Letters, come by the Way of Cadix Bilbao, Nantes, L’Orient or Brest, and are obliged to go to Paris in Company with Similar dispatches for the French Court and to Dr Franklin in their Way to me. By this means the Post commonly brings you, in the Spanish and french Publications, the News, Sooner, than my Letters arrive to me. In two or three Instances indeed it has been otherwise, but in the Case of General Greens Letter, it was nearly so.

When News Papers come to me, or Letters with any Intelligence of Importance, here are generally fifteen or twenty American Travellers in this Town who think, they have a right to the News from me. If I were to Send them off to Leyden, immediately, they would think it hard. Wheras I can give them to a Printer in this Town, who will return them, at any Moment when called for. Besides this, you will allow that it is of some Importance to the publick Cause, that the french Gazette of Amsterdam, Should be in the good System and that it should have Some Reputation. Mr. Tronchin is a total stranger to me. Mr Cerisier’s Talents and Sentiments I esteem very much, and am very Sure it is in his Power, and think it is in his Inclination to do Signal Service to the Cause of Truth. Yet, I agree with you that he is not so accurate, as some others. He writes too much and has too many calls upon him to be always correct. I wish in a late Instance of Greens Letter he had eat his Chicken, without crying Roastmeat. He has no right from me to boast of any established Correspondence with America, for I have promised him nothing. He has taken Pains I know, for the last twelve months to form Acquaintances among the American here, who may have agreed to correspond with him. From them he may sometimes get News here, for they generally receive News Papers with their Letters.
If I were to send every Piece of fresh News to Leyden, I suppose he would make me a friendly complaint too. How shall I settle it? shall I give it to him upon Condition that he sends it to you as soon as he has translated it? shall I send it to you, upon Condition that you send it to him, as soon as you have copied it? The publick Service and my duty requires of me, that I should communicate it to the publick, as soon as possible without giving it to any body to husband it, and deal it out by little and little for their private Interest or the Reputation of the Gazette. I assure you I never had a thought of excluding you to your Prejudice, nor shall I ever countenance any such Thing. I have Scarce Room left to subscribe, myself, sir your Friend & servant

J. Adams

